Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document    Page 1 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document    Page 2 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document    Page 3 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document    Page 4 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document    Page 5 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document    Page 6 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document    Page 7 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document    Page 8 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document    Page 9 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 10 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 11 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 12 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 13 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 14 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 15 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 16 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 17 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 18 of 19
Case 3:18-ap-03008-SHB   Doc 34 Filed 11/08/19 Entered 11/08/19 17:05:34   Desc
                         Main Document   Page 19 of 19
